91 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ruby CASTANEDA, Plaintiff-Appellant,v.CITY OF TEMPE;  Tempe Police Dept.;  Officer, Larry Wylie,in his individual and official capacity,Defendants-Appellees.
No. 96-15218.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Rudy Castaneda appeals pro se from the district court's dismissal of his 28 U.S.C. § 1983 complaint alleging violations of the First Amendment, as well as the due process and equal protection clauses of the Fourteenth Amendment, pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim.  He also appeals from the district court's dismissal of pendant state law claims and denial of his motion to alter the judgment.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
As to the dismissal of all federal law claims with prejudice, we affirm for the reasons articulated by the district court.  Moreover, there is no evidence that the district court abused its discretion in dismissing Castaneda's supplemental state law claims.  See 28 U.S.C. § 1367(c)(3).


4
While the district court did err in denying Castaneda the five days to which he was entitled under local district court rule 1.10 to file a reply memorandum to the defendants' response to his motion to alter and/or amend the court's December 13, 1995 order, the error was harmless.  The factual circumstances here are such that no new argument would have entitled Castaneda to a different order.


5
Finally, the district court did not abuse its discretion in denying Castaneda's motion to alter and/or amend the December 13, 1995 order.  See Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3